                           UNITED STATES DISTRICT COURT

                          SOUTHERN DISTRICT OF NEW YORK


CHRISTA McAULIFFE INTERMEDIATE
SCHOOL PTO, INC.; CHINESE                           _____ Civ. __________ (_____)
AMERICAN CITIZENS ALLIANCE OF
GREATER NEW YORK; ASIAN
AMERICAN COALITION FOR                                      NOTICE OF
EDUCATION; PHILLIP YAN HING                                MOTION FOR
WONG; YI FANG CHEN; and CHI WANG,                         PRELIMINARY
                                                           INJUNCTION
                                  Plaintiffs,

              -against-

BILL DE BLASIO, in his official capacity as
Mayor of New York; and RICHARD A.
CARRANZA, in his official capacity as
Chancellor of the New York City Department
of Education,

                            Defendants.
_____________________________________




                                                1
       Pursuant to Federal Rule of Civil Procedure 65(a), and for the reasons set forth in the

accompanying memorandum of law, Plaintiffs move for a preliminary injunction prohibiting

Defendants and their agents from enforcing, while this action is pending, the challenged policy to

expand and reorganize the Discovery Program for admission into New York City’s Specialized

High Schools.

       DATED: December 13, 2018.

                                           Respectfully Submitted,

                                                          S/ Joshua P. Thompson____________
                                           JOSHUA P. THOMPSON, Cal. Bar No. 250955*
                                           WENCONG FA, Cal. Bar No. 301679*
                                           OLIVER J. DUNFORD, Cal Bar No. 320143*
                                           CHRISTOPHER M. KIESER, Cal. Bar. No. 298486*
                                           Pacific Legal Foundation
                                           930 G Street
                                           Sacramento, CA 95814
                                           Telephone: (916) 419-7111
                                           Facsimile: (916) 419-7747
                                           E-Mail: JThompson@pacificlegal.org
                                           E-Mail: WFa@pacificlegal.org
                                           E-Mail: ODunford@pacificlegal.org
                                           E-Mail: CKieser@pacificlegal.org

                                           Counsel for Plaintiffs

                                           *Pro Hac Vice Motions Pending




                                                1
